DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner notes that while the specification teaches the use of a high-k colloidal polymer that can be hardener or toughened by curing or solidifying a liquid on the surface, the Examiner notes that there is no evidence that the applicant was in possession of a particular colloid, and while colloids are generally known, absent a specific recitation of a particular colloid having particular properties being used, the specification does not support that the Applicant had possession of a colloid cover layer of a specific type or how a specific type of layer would be applied as no specific colloid was recited.
Appropriate correction is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Lowe et al. (US 20180101718).
Lowe et al. teaches a smartcard for recognizing a fingerprint of the user (paragraph [0087]+), comprising:
	A card body having a front surface, a back surface opposing, and being formed with a cavity in the front surface (abstract+, FIG. 3+,  and paragraph [0032]+ which teaches a cavity in the front surface);
	A transmission unit disposed on the card body and configured to be coupled to a card reading module, and to output electricity based on an electrical signal generated by the card reading module (FIG. 1+ induction coil 108 and rectifier 112 are the transmission unit, wherein the transmission unit 108/112 is coupled to the powered card reader 104 in FIG. 1 and paragraph [0087]+), and paragraph [0091]+ teaches outputting electricity based on an electrical signal generated by the card reading module as the antenna 108 comprises a tuned circuit including an induction coil and capacitor which are tuned to receive an RF signal from the car reader 104, and when exposed to the field of the sensor 104, a voltage is induces across the antenna 108 which has first and second output lines 122, 124);
A fingerprint sensor electrically connected to the transmission unit for receiving the electricity therefrom, having a sensing surface for detecting the fingerprint, and being accommodated in the cavity with the sensing surface opposite to and facing away from the back surface and receding with respect to the front surface, the sensor configured to active in response to receipt of the electricity from the transmission unit and generate a det4etion signal based on detection of the fingerprint (sensor 130 FIG. 1+, paragraph [0092]+ which say the output of the antenna are connected to the authentication engine 130 to power it, with 130 being part of 120 per paragraph [0090]+, paragraph [0067]+ teaches fingerprint sensing, paragraph [0066]+ teaches within the cavity, FIG. 3 shows the opposing surfaces, with 130 embedded in the front of 102, and paragraph [0106]+ teaches receding with respect to the front surface as the inner case 20 are taller than the sensor 26 together with protective layer, paragraph [0090]+ teaches the sensor 130 is used when power is harvested from the card reader 104, and paragraph [0096]+ teaches detecting signal upon detecting the fingerprint);
A processing unit (128) in the card (paragraph [0090]+ wherein the card includes engine 120 which include processor 128), electrically connected to the transmission unit and the sensor for receiving the electricity and the detection signal (FIG. 1 wiring), and configured to be activated in response to receipt of the electricity (paragraph [0090]+ wherein the engine 120 is only used when power is harvested from the reader 104), and after being activated performs signal processing on the detection signal upon receiving the detection signal (paragraph [0096]+ wherein the engine 120 scans a finger on assembly 130 and compares the print to pre stored data using the processor 128); and 
A cover layer (layer 28 in fig. 6) disposed in the cavity of the card body (paragraph [0108]+ wherein the sensor 26 and layer 28 are inserted through the open top of the  inner casing) and covering the sensing surface of the sensor (FIG. 6, wherein the layer covers the upper surface of 26).
Re claim 2, paragraph [0108]+ teaches gorilla glass which has a dielectric constant within the range.
Re claim 8, paragraphs [0087]+ and [0091]+ teach the transmission unit includes an induction coil 108 and a rectifier 112. 
Re claim 9, paragraph [0059]+ and FIG. 3 teach that the transmission unit includes a converter circuit (contact connection via a contact pad).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 20190027390).
Re claim 3, 5 the teachings of Lowe et al. have been discussed above but are silent to the cover being a colloid 25-80um.  
Wu et al. teaches an organic colloid coated on the fingerprint sensor (paragraph [0044]+) that is 5-50um.
Prior to the effective filing date it would have been obvious to combine the teachings to have a protective thin coating that protect without stopping functionality.  
Claims 4-5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowe et al., as discussed above.
Re claim 4,though silent, it would have been obvious to be coplanar as a matter of design/ feel.  Additionally, by being coplanar it can improve resistance to damage/ wear by not projecting, for example.  
Re claim 5, Lowe et al teaches a cover layer 400um thick (paragraph [0108] which teaches it can be added on top of a sensor 26 without adversely affecting the total width of assembly 130).  Therefore, depending on the height of the sensor it would have been obvious to choose a thinner cover to allow the smartcard 102 to meet thickness restrictions of ISO7816 (paragraph [0108]).  One would have been motivated to choose a range or 25-40um as it does not appear to have an unexpected result beyond the tradeoff between gained space and potential stability, and thus would be an obvious expedient in order to reduce thickness for example.  
Re claim 7, paragraph [0001]+ teaches a capacitive sensor used which includes a contact pad (paragraph [0015]+ and [0067]+).  The Examiner has interpreted that the sensor has a pad/ area for fingerprint application.  Though silent to a controller implemented by an unpackaged chip, the Examiner notes that use of an unpackaged chip is one of a plurality of options for a controller.  One would have been motivated to use an unpackaged chip for the expected results of size reduction, reduced interconnections and thus reduced capacitance and inductance effects minizine noise and latency.  Without packaging there is additional thermal resistance which results in more accurate temperature measuring without packaging.  
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowe et al., as discussed above, in view of Yukai (CN 112307857). 
Re claim 6, the teachings of Lowe et al. have been discussed above but is silent to the protective and cover layer.  
Yukai teaches a smartcard with a protective layer 43c that is coated over the front surface of the card body (FIG. 10), the top layer 43C is on top of the ink layer 42C and over the cover layer (FIG. 10 wherein top layer 43C is also on the top of layer 400c which is made of a material having a high dielectric constant covering the sensor 30).
Prior to the effective filing date it would have been obvious to combine the teachings to have the multilayer structure with added functionality such as an ink layer, for example.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887